DETAILED ACTION
This action is responsive to the Applicant’s response filed on September 30, 2022. Claims 1-29, 32-39 and 42-48 are pending in this proceeding. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,641,409 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




Response to Arguments
Support for Claim Amendments
	With reference to Figure 3E and col. 5, lines 28-32, the figure shows a TTAG with multiple Timestamp fields 120(1) and 120(2).  The Applicant states that each timestamp subfield can contain a different timestamp value inserted by the same or different network device. 
	With respect to Figures 3C and 3D, the Applicant explains that a TTAG can include a precision sub-field 140 associated with a timestamp subfield 120. The Applicant explains that employing the concepts of Figure 3E (multiple timestamp sub-fields in one TTAG) and Figs. 3C and 3D (precision sub-field 120 associated with a timestamp sub-field in a TTAG) it is clear that the ‘409 patent specification supports the concept of multiple timestamp sub-fields that specify timestamp information included in a TTAG, where there is a precision sub-field that indicates an associated (and different) precision associated with timestamp information in each timestamp sub-field. 
	The Examiner determines that in col. 3, lines 35-46, the ‘409 patent discloses that additional information may be inserted into a TTAG. This information includes one or more bits to indicate a timing precision of the timestamp value.  The ‘409 Patent further states that “precision is system or network domain wide and is pre-negotiated among the network devices with respect to the common time reference”.  
	The Examiner finds that this citation explains that a precision is system or network domain wide, thus, when a timestamp is inserted into a packet, it is based upon a precision that has been pre-negotiated among the network devices.  It is noted that this citation does not describe any aspects regarding adding a second precision when a second timestamp is added. However, assuming arguendo that an additional precision is added, this citation does not disclosed whether that precision will be different.  
	With reference to Figures 3C and 3D as well as col. 5, lines 18-27, the Examiner notes that the ‘409 Patent discloses a precision subfield that contains a bit pattern configured to indicate precision of the timestamp value contained in the Timestamp subfield 120.   The Examiner acknowledges that the ‘409 patent states that the precision subfield is of the timestamp value and thus a timestamp value is associated with a precision.  
Thus, the issue is whether the ‘409 Patent discloses two different timestamp fields such as disclosed in the Fig. 3E packet format and where those two different timestamp values each include a different precision as claimed. 
	The Examiner finds that in view of the “system or network domain wide” as well as pre-negotiated with respect to the common time reference teachings as cited above, there is insufficient teachings to support different precisions. The Examiner finds that 3C, 3D and 3E represents different formats of a TTAG. The ‘409 patent does not appear to show that they all represent the same format or that it builds upon a previous format. Although the Examiner acknowledges that Fig. 3D differs from 3C in that it includes an additional field and thus can be considered by a POSITA to support, the Figure 3E format of the TTAG does not include either a validity bit or a precision sub-field. 
	The Examiner notes that this issue will be discussed further below in the 112 1st paragraph section. 
Prior Art Rejection
	The Applicant states that the claim relates to inserting multiple timestamp values into a network traffic packet where each of the multiple timestamp values indicate time of arrival of the network traffic with an associated and different precision. The Applicant argues that Aitken’s multiple timestamps are timestamps associated with different events, not multiple timestamps, each of different precision, associated with the same event, that is, arrival of the (same) network packet at a network device. 
	With respect to the argued ‘event’ and ‘different’ event, the Examiner agrees that Aitken’s multiple timestamps are different in that for example, one-time stamp indicates when the request arrived at the host, and another time stamp is when the request departed the host. In view of the claim language., the Examiner acknowledges that the claim recites that the first tag including timestamp information data, and each of the multiple second subfields includes timestamp information indicate time of arrival of the network traffic packet with an associated and different precision.  
	Thus, the Examiner acknowledges that the each of the multiple second subfields with timestamps are each associated with time of arrival (same event as argued by the Applicant). 
	In view of the teachings of the prior art, including Aitken, the Examiner finds that Applicant’s argument persuasive that Aitken does not disclose multiple timestamps, each of different precision, associated with the arrival of the network packet at a network device. 
The Examiner notes that the teachings associated with Epps as well as Kompella/Kondapalli also fail to teach the claims as amended with respect to multiple timestamps, each of different precision, associated with the arrival of the network packet at a network device as recited in each of the independent claims since each timestamp is a different timestamp value and not the same timestamp value (same event) as argued by the Applicant and now claimed. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29, 32-39 and 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Different Precision
	As set forth above in the response to argument section, the Examiner finds that the ‘409 Patent, while disclosing the use of a precision associated with a timestamp value, does not specifically disclose of different precisions for multiple timestamp values. The Examiner notes that the ‘409 patent discloses that a precision is system or network domain wide and is pre-negotiated among the network devices with respect to the common time reference. With respect to Figures 3C and 3D, the Examiner acknowledges the insertion of a precision subfield that is associated with the timestamp field.  
	However, with respect to multiple timestamp fields such as described with respect to Figure 3E, this TTAG represents “another format” as compared to Figures 3C or 3D. This figure along with its corresponding textual description does not specifically describe how the disclosed precision is implemented with multiple timestamps subfields much less that it is a different precision for each timestamp. 
	Therefore, the Examiner finds lack of support for multiple timestamps each with a ‘different precision’ as set forth in each of the independent claims. 

Packet Type
	Claim 25 recites “wherein the first subfield and the multiple second subfields are used to identify a packet type”
Claim 26 recites “wherein, the third subfield is also used to identify a packet type”. 
Claim 34 recites “wherein first and second subfields of the subfields are used to indicate a packet type”. 
The Examiner notes that the ‘409 patent specification at col. 4, lines 46-51 recites that a TTAG includes a first Type subfield which is used to identify the “type”.  In col. 6, lines 28-32, the patent specification, discloses that the first subfield comprises a type indicator. 
The Examiner determines that for a Tag, there is no specific support for multiple subfields which indicate a packet type (that is, where there is more than one subfield within a Tag that indicate a packet type). 

With respect to claim 37, the claim recites “wherein the network traffic packet further comprises an Ethertype subfield”.  
The Examiner acknowledges that the patent specification discloses that a packet type can comprises an Ethertype indication however, claim 37 recites that the traffic packet “further comprises” an Ethertype subfield. In conjunction with claim 34, the claim recites “first and second subfields of the subfields are used to indicate a packet type”. The Examiner finds that the patent specification does not disclose an embodiment with both a “first and second subfields” which are used to indicate a packet type and in addition, also including an Ethertype subfield (i.e. an additional packet type filed that indicates that it’s of the Ethertype). 
As explained above, the patent specification includes a subfield to indicate a packet type but does not disclose multiple subfields in a tag that indicate a packet type. 

Same Event (indicating time of arrival)
As discussed above, with respect to ‘event’ (i.e. time of arrival), the Examiner acknowledges that the ‘409 patent discloses that the network device indicates time of arrival of the packet at the network device and that this information is inserted into the second subfield. In col. 4, lines 34-45, the ‘409 Patent discloses “[t]he network device can insert an additional timestamp value (based on time of arrival at this network device) into an existing TTAG of the packet.”  The Examiner acknowledges that the additional timestamp value is based on the time of arrival.  However, this additional (or second) timestamp value, in this citation, represents the time of arrival at a different network device (i.e.  “when a network device receives from another network device a packet that includes a TTAG). This constitutes a different event since it is an event that is based on the time of arrival at a different network device than the time of arrival at a previous network device in the network.  The Examiner acknowledges that Figure 3E and its associated text disclose multiple timestamp fields 120(1), 120(2) which contain a different timestamp value inserted by the same or different network device, but it is not clear whether these are based on the same or different event. 
	In claim 1, the method is directed to receiving a network traffic packet at a first network device.  The method steps include steps performed by the first network device including generating timestamp information indicating time of arrival of the network traffic packet and inserting into the network traffic packet a first tag.  This first tag, which was inserted by the first network device, includes at least a first subfield and multiple second subfields which indicates to other network device that the first tag includes timestamp information data, and each of the multiple second subfields includes timestamp information indicating time of arrival of the traffic packet with an associated and different precision. 
The Examiner notes that with respect to the claimed “multiple second subfields” associated with the same event (i.e. indicating time of arrival of the network traffic packet), is not clear how the patent disclosure supports additional time arrival of information associated with the “same event” (the time of arrival at the network) since each timestamp must be different as disclosed.  The Examiner also considers that “event” could be a general type of event (i.e. a time of arrival event) and not necessarily all indicating the same time of arrival timestamp (consistent with Figure 3E discussion), however the claim does not specify that it is the other network device that provides the additional timestamp (i.e. time of arrival at that specific network device) into the multiple second subfields or how the same network device can input different timestamp values (or what they represent). 
The claim recites that this is performed by the first network device (see also e.g. claim 15 which recites “extract, from a tag in the network traffic packet…, the tag including multiple timestamp subfields each including timestamp information indicating time of arrival of a network traffic packet at the network domain…” Thus, it appears that the claim is reciting multiple timestamp subfields that all indicate the exact same time (which is contrary to the patent specification which indicates different times).  Further clarification is requested as to support for the limitations directed to the “same event” (time of arrival) as set forth in the claim. 
	It is noted that each of the independent claim substantially require the same limitation with respect to multiple timestamp subfields. 

Claims 1-29, 32-39 and 42-48 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above with respect to the 112 1st paragraph rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: timestamp logic unit, latency measurement unit in claim 15, 34, 36, and 39.
The Examiner notes that in col. 4, lines 12-21 of the ‘409 patent, the structure corresponding to the claimed timestamp logic unit and latency measurement unit is descried as digital logic gates or software stored in memory which is executed by the CPU. In addition, the structure is also described as being integrated or embodied with the package processing logic which may be embodied by one or more ASICs. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992